Name: Commission Regulation (EC) NoÃ 1157/2007 of 3 October 2007 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Sierra MÃ ¡gina (PDO))
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  marketing;  agricultural structures and production;  Europe
 Date Published: nan

 4.10.2007 EN Official Journal of the European Union L 258/15 COMMISSION REGULATION (EC) No 1157/2007 of 3 October 2007 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Sierra MÃ ¡gina (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1), and in application of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Spain's application for the approval of an amendment to the specification of the protected designation of origin Sierra MÃ ¡gina registered on the basis of Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 2107/1999 (3). (2) As the amendment in question was not found to be minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the application for an amendment in the Official Journal of the European Union (4), in application of the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendment should be approved. HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation is hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 417/2006 (OJ L 72, 11.3.2006, p. 8). (3) OJ L 258, 5.10.1999, p. 3. (4) OJ C 332, 30.12.2006, p. 4. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.5. Oils and fats (butter, margarine, oil, etc.) SPAIN Sierra MÃ ¡gina (PDO)